Title: To Thomas Jefferson from Michael Fortune, 29 August 1825
From: Fortune, Michael
To: Jefferson, Thomas

Esteemed SirCharleston, S.C.
Augt 29th 1825About twenty four years ago I wrote two national Songs that were set to Music—the first entitled “Jefferson and Liberty”—the second “The Acquisition of Louisiana.”—I had the pleasure of transmitting to you, two copies of the same for which I received your kind thanks and Salutations, by Letter dated Washington June 26th 1801.—These Songs, long since, attracted public attention, and continue to be sung with applause in the principal Cities and towns of the Union.—The above detail is not occasioned by vanity, but merely to bring to your recollection the Author of those Songs, who is the person who now addresses you.I lived many years in Philadelphia, in a state of comfortable independence, but by the marriage of an only daughter and only Child, I became embarrassed in my affairs and finally involved in distress—From observation in my Journey through life, I am persuaded that great Minds feel a conscious pleasure in cheering the sad hours of a Being in adversity, which emboldens me to solicit your interest, at the present Crisis.Within the Sphere of your influence, a Situation in some public Office or other suitable department, may, I humbly conceive be obtained for me, either here or elsewhere within the United States.—I am acquainted with the french and latin languages; I have translated some treatises from the former, and a few short productions from the latter, which have met the public eye—I am also skilled in Accounts—my Character will prove unexceptionable from testimonials in my possession.I have the honour to remain with the greatest respect esteemed Sir your very Obedt ServtMichael Fortune